Citation Nr: 0714535	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post operative 
glaucoma, right eye.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1950 to February 
1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a Department of Veterans Affairs (VA) Regional 
Office (RO) decision dated in April 2004, which denied the 
claim.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The preponderance of the competent medical evidence of record 
does not show enucleation of the right eye or blindness in 
the left eye.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
post operative glaucoma of the right eye have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Code 6077 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an August 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The veteran responded 
that he had no evidence to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA medical records and examination reports, and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The veteran is in receipt of compensation under the 
provisions of 38 U.S.C.A. § 1151 for post operative residuals 
of glaucoma in the right eye.  Compensation was granted based 
upon aggravation in an April 2003 rating decision, with a 
determination that the pre-existing degree of disability was 
10 percent.  As the veteran's post-surgery vision was light 
perception only in the right eye, the RO awarded a 20 percent 
rating (30 percent for blindness minus the 10 percent pre-
existing percentage), as well as special monthly compensation 
for blindness of one eye.  The veteran currently seeks a 
higher evaluation.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Simple, primary, noncongestive glaucoma is evaluated on the 
basis of resulting visual acuity impairment or visual field 
loss.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  A disability 
rating for visual impairment is based on the best distant 
vision obtainable after the best correction by glasses.  38 
C.F.R. § 4.75.  

The veteran is only entitled to compensation for one eye.  
The maximum evaluation for total loss of vision of one eye is 
30 percent.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  
Current treatment records reveal the veteran with no light 
perception in the right eye.

The veteran has already been found to be blind in the right 
eye and the RO assigned a 30 percent rating.  However, 
because the grant of compensation is based upon aggravation, 
the 10 percent preexisting disability percentage must be 
deducted from the current disability percentage (30 percent 
minus 10 percent).  Thus, the 20 percent evaluation currently 
awarded represents the maximum rating assignable for the 
veteran's aggravated post-operative glaucoma with no light 
perception in the right eye.  38 C.F.R. § 4.84a, Diagnostic 
Code 6070.  A higher evaluation cannot be assigned in the 
absence of enucleation (anatomical loss) of the right eye.  
Diagnostic Code 6066.

Neither the veteran's outpatient treatment records nor the 
October 2003 VA examination reveal anatomical loss of the 
veteran's right eye.  Thus, an increased rating is not 
warranted.

The Board has considered the applicability of 38 C.F.R. § 
3.383(a), which permits evaluation of both eyes for 
compensation purposes when blindness in both the service-
connected and nonservice-connected eyes exists.  However, on 
the October 2003 VA examination, the veteran's corrected 
vision in the left eye was 20/25.  In June 2006 his vision 
was 20/30 in the left eye.  Moreover, during the hearing, the 
veteran was able to read a sign on the opposite wall, and did 
not contend that he was blind in the left eye.  Thus, in the 
absence of blindness in both eyes, the provisions of 38 
C.F.R. § 3.383(a) are not applicable.

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  There is no showing that the 
veteran's right eye disability, in and of itself, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated by the currently assigned evaluation), has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for post operative 
glaucoma with no light perception in the right eye 
(aggravated) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


